Third District Court of Appeal
                               State of Florida

                       Opinion filed February 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1763
                      Lower Tribunal No. 94-20024A
                          ________________


                             Jean Desroses,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Lourdes Simon, Judge.

     Jean Desroses, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.
     Affirmed.   See Brooks v. State, 969 So. 2d 238, 243 (Fla. 2007)

(holding that the “could have been imposed” test is the proper one to apply

to a rule 3.800(a) motion to correct an illegal sentence resulting from a

scoresheet error, and that “if the trial court could have imposed the same

sentence using a corrected scoresheet, any error was harmless”); Masis v.

State, 245 So. 3d 913 (Fla. 3d DCA 2018).




                                    2